Exhibit 10.2

STOCKHOLDER AGREEMENT

THIS STOCKHOLDER AGREEMENT is made and entered into as of December 21, 2017
(this “Agreement”), by and between Identiv, Inc., a Delaware corporation (the
“Company”), on the one hand, and 21 April Fund, Ltd. and 21 April Fund, LP
(collectively, the “Investors”), on the other.

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Investors are entering into a Securities Purchase Agreement, dated as of the
date hereof (as it may be amended from time to time, the “Purchase Agreement”),
pursuant to which, among other things, the Investors are acquiring up to
5,000,000 shares of Series B Non-Voting Convertible Preferred Stock of the
Company, par value $0.001 per share (the “Company Preferred Stock”), all upon
the terms and subject to the conditions set forth in the Purchase Agreement;

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements with respect to the shares of Company Preferred Stock
acquired by the Investors, the shares of common stock, par value $0.001 per
share, of the Company issuable upon conversion of the Company Preferred Stock
(“Conversion Shares”), and other related matters; and

WHEREAS, as a condition to the willingness of each party hereto to enter into
and perform its obligations pursuant to the Purchase Agreement, each party
hereto has requested that the other parties hereto enter into this Agreement,
and each party hereto has agreed to do so in order to induce the other parties
hereto to enter into, and in consideration of it entering into, the Purchase
Agreement.

NOW, THEREFORE, in consideration of the foregoing, including the willingness of
the parties hereto to enter into the Purchase Agreement, and of the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

  1. STANDSTILL PROVISIONS

(a)    The Investors agree both jointly and in each of their individual
capacities, that during the Standstill Period, neither they nor any other
Persons whose investment activities are managed or controlled directly by
Michael M. Kellen and/or Andrew Gundlach (collectively, the “Investor Group”)
will, and the Investors will cause each member of the Investor Group not to,
directly or indirectly, in any manner, alone or in concert with others, without
the prior written consent of the Board, to:

(i)    solicit, or knowingly encourage or in any way engage in any solicitation
of, any proxies or consents or become a “participant” in a “solicitation,”
directly or indirectly, as such terms are defined in Regulation 14A under the
Exchange Act of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders or
by encouraging or participating in any “withhold” or similar campaign), in each
case, with respect to any securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities
(collectively, “Company Securities”);



--------------------------------------------------------------------------------

(ii)    advise, knowingly encourage, support, instruct or influence any Person
with respect to any of the matters covered by this Section 1(a) or with respect
to the voting or disposition of any Company Securities at any annual or special
meeting of shareholders, or seek to do so;

(iii)    agree, attempt, seek or propose to deposit any Company Securities in
any voting trust or similar arrangement, or subject any Company Securities to
any arrangement or agreement with respect to the voting thereof, other than any
such voting trust, arrangement or agreement solely among the Investor Group and
otherwise in accordance with this Agreement;

(iv)    seek or knowingly encourage any person to submit nominations in
furtherance of a “contested solicitation” or take other applicable action for
the election or removal of directors with respect to the Company;

(v)    form, join in or in any way participate in a partnership, limited
partnership, syndicate or other group, including, without limitation, a group as
defined under Section 13(d) of the Exchange Act, with any Person (other than the
Investor Group and their respective Affiliates) with respect to any Company
Securities or take any other action that would divest any Investor of the
ability to vote or cause to be voted the Company Securities then held thereby in
accordance with this Agreement;

(vi)    make any public disclosure, communication, announcement or statement
regarding any intent, purpose, plan or proposal with respect to the Board, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement;

(vii)    with respect to the Company or the Company Securities, make any
communication or announcement (other than in the ordinary course of its business
on a confidential basis to their investors) stating how its shares of Company
Securities will be voted, or the reasons therefor or otherwise communicate
pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act;

(viii)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution, extraordinary dividend, significant share repurchase
or other extraordinary transaction involving the Company or any of its
subsidiaries or joint ventures or any of their respective securities (each, an
“Extraordinary Transaction”), or make any public statement or public disclosure
regarding any intent, purpose, plan or proposal with respect to the Board, the
Company, its management, policies or affairs or any of its securities or assets
(including with respect to an Extraordinary Transaction) or this Agreement, that
is inconsistent with the provisions of this Agreement, including any intent,
purpose, plan or proposal that is

 

2



--------------------------------------------------------------------------------

conditioned on, or would require waiver, amendment, nullification or
invalidation of, any provision of this Agreement or take any action that could
require the Company to make any public disclosure relating to any such intent,
purpose, plan, proposal or condition; provided, however, that this clause shall
not preclude the tender by the Investors or their respective Affiliates of any
Company Securities into any tender or exchange offer or vote with respect to any
Extraordinary Transaction;

(ix)    (A) call or seek to call or request the call of any meeting of
shareholders, including by written consent, (B) seek, alone or in concert with
others, representation on, or nominate any candidate to, the Board, (C) seek the
removal of any member of the Board, (D) solicit consents from shareholders or
otherwise act or seek to act by written consent or (E) conduct a referendum of
shareholders;

(x)    purchase or cause to be purchased or otherwise acquire or agree to
acquire Beneficial Ownership of any Common Stock or other securities issued by
the Company, or any securities convertible into or exchangeable for Common Stock
(including bank debt or obligations for borrowed money of the Company or any of
its Subsidiaries), if, in any such case immediately after the taking of such
action, the Investors and the Investor Group would, in the aggregate,
Beneficially Own more than nineteen and nine tenths percent (19.9%) of the then
outstanding shares of Common Stock; provided, however, that, for the avoidance
of doubt, the foregoing restriction shall not apply to any Person under common
control or otherwise related under Rule 12b-2 of the Exchange Act with any
Investor unless the investment activities of such Person are managed or
controlled directly by Michael M. Kellen and/or Andrew Gundlach;

(xi)    enter into any negotiations, arrangements, understanding or agreements
(whether written or oral) with, or advise, finance, assist, seek to persuade or
knowingly encourage, any Third Party to take any action prohibited by this
Section 1 or make any statement inconsistent with this Section 1, or make any
investment in or enter into any arrangement with any other Person that engages,
or offers or proposes to engage, in any of the foregoing; or

(xii)    take any action challenging the validity or enforceability of this
Section 1, or publicly make or in any way advance publicly any request or
proposal that the Company or Board amend, modify or waive any provision of this
Section 1; provided that any Investor may make confidential requests to the
Board to amend, modify or waive any provision of this Section 1, which the Board
may accept or reject in its sole discretion, so long as any such request is not
publicly disclosed by such Investor and is made by such Investor in a manner
that does not require the public disclosure thereof by the Company, the
Investors or any other Person).

(b)    The Investors further agree that they will not, during the Standstill
Period, enter into any discussions or arrangements with any Third Party with
respect to any of the foregoing.

 

3



--------------------------------------------------------------------------------

  2. REGISTRATION RIGHTS

(a)    The Company shall use all commercially reasonable efforts to file a
registration statement on Form S-3 (the “Initial Registration Statement”) as
promptly as practicable, but no later than 120 days following of the date
hereof, covering all of the Registrable Securities. Further, the Company shall
use commercially reasonable efforts to maintain the effectiveness of the Initial
Registration Statement throughout the term of this Agreement.

(b)    Notwithstanding anything herein to the contrary, to the extent the staff
of the SEC does not permit all of the Registrable Securities to be registered on
the Initial Registration Statement, the Company shall, if requested by the
Investors, use reasonable efforts to file additional registration statements
successively trying to register on each such registration statement the maximum
number of remaining Registrable Securities until all of the Registrable
Securities have been registered for resale. Each such additional Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the additional Registrable Securities
determined as of the date such additional registration statement is initially
filed with the SEC. The Company shall use its reasonable efforts to have each
such additional Registration Statement declared effective by the SEC as soon as
practicable.

(c)    All expenses incurred in connection with all registrations effected
pursuant to Sections 2(a) and 2(b), including all registration, filing and
qualification fees (including state securities law fees and expenses), printing
expenses, escrow fees, fees and disbursements of counsel shall be borne by the
Company; provided, however, that the Company shall not be required to pay the
fees of legal counsel to the Investors or, in connection with an underwritten
offering, underwriters’ discounts or selling commissions relating to Registrable
Securities.

(d)    Whenever required under this Section 2 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(i)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to keep such registration statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement in
accordance with the intended methods of disposition by the Investor set forth in
such registration statement;

(ii)    furnish to the Investors such numbers of copies of a prospectus,
including all exhibits thereto and documents incorporated by reference therein
and a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them;

(iii)    in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering. The Investors shall
also enter into and perform their obligations under such an agreement;

 

4



--------------------------------------------------------------------------------

(iv)    notify the Investors at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of material fact or omits to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(v)    notify the Investors as soon as reasonably practicable after notice
thereof is received by the Company of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such registration statement or such prospectus or
for additional information;

(vi)    notify the Investors, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to a prospectus forming a part of such registration
statement has been filed;

(vii)    notify the Investors as soon as reasonably practicable after notice
thereof is received by the Company of the issuance by the SEC of any stop order
suspending the effectiveness of such registration statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final prospectus or the initiation or threatening of any
proceedings for such purposes, or any notification with respect to the
suspension of the qualification of the Registrable Securities for offering or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;

(viii)    in the case of an underwritten offering, obtain for delivery to the
underwriters, if any, an opinion or opinions from counsel for the Company, dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such underwriters and their respective counsel;

(ix)    in the case of an underwritten offering, obtain for delivery to the
Company and the underwriters, a cold comfort letter from the Company’s
independent certified public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

5



--------------------------------------------------------------------------------

(x)    cause the Registrable Securities covered by such registration statement
to be listed with any securities exchange on which the Common Stock is then
listed;

(xi)    use its reasonable efforts to comply with all applicable securities
laws, including all such securities laws or Blue Sky laws of such jurisdictions
as shall be reasonably required by the Investors, and make available to its
stockholders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder.

(e)    The Company and the Investors hereby agree to the following
indemnification provisions related to registered offerings.

(i)    The Company will, and does hereby undertake to, indemnify and hold
harmless each Investor, each of its officers, directors, employees, members,
partners, equityholders and agents, and each person controlling such Investor,
with respect to any registration, qualification or compliance effected pursuant
to this Section 3, and each underwriter, if any, and each person who controls
any underwriter, of the Registrable Securities held by or issuable to the
Investor, against all claims, losses, damages and liabilities (joint or several)
(or actions in respect thereto) to which they may become subject under the
Securities Act, the Exchange Act, or other federal or state law arising out of
or based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in any prospectus, offering circular or other similar document
(including any related registration statement, notification, or the like,
including any amendments or supplements thereto) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made or (B) any violation or alleged violation
by the Company of any federal, state or common law rule or regulation (including
the Securities Act, the Exchange Act and any state security law, rule or
regulation) applicable to the Company in connection with any such registration,
qualification or compliance and the Company will pay to each such Holder,
underwriter, controlling person, as incurred, any legal or other expenses
reasonably incurred by them in connection with defending any such loss, claim,
damage, liability or action.

(ii)    Each Investor will, and if Registrable Securities held by or issuable to
such Investor are included in such registration, qualification or compliance
pursuant to this Section 3, does hereby undertake to indemnify and hold harmless
the Company, each of its directors, employees, agents and officers, and each
Person controlling the Company, each underwriter, if any, and each person who
controls any underwriter, of the Company’s securities covered by such a
registration statement, against all claims, losses, damages and liabilities
(joint or several) (or actions in respect thereof) arising out of or based on
any untrue statement (or alleged untrue statement) of a material fact contained
in any such

 

6



--------------------------------------------------------------------------------

registration statement, prospectus, offering circular or other document, or any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances in which they were made, and will reimburse, as
incurred, the Company, each such underwriter and each such director, officer,
employee, agent, partner and controlling Person of the foregoing, for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) was made in such registration
statement, prospectus, offering circular or other document, in reliance upon and
in conformity with written information furnished to the Company by such Holder
expressly for use therein; provided, however, that the liability of the Investor
hereunder shall be limited to the net proceeds received by the Investor from the
sale of securities under such registration statement.

(iii)    Each party entitled to indemnification under this Section 2(e) (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 2(e),
except to the extent that such failure to give notice shall materially adversely
affect the Indemnifying Party in the defense of any such claim or any such
litigation. An Indemnifying Party, in the defense of any such claim or
litigation, may, without the consent of each Indemnified Party, consent to entry
of any judgment or enter into any settlement that includes as an unconditional
term thereof the giving by the claimant or plaintiff therein, to such
Indemnified Party, of a release from all liability with respect to such claim or
litigation.

(iv)    In order to provide for just and equitable contribution in case
indemnification is prohibited or limited by a court of competent jurisdiction,
the Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative

 

7



--------------------------------------------------------------------------------

fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such Indemnifying Party or Indemnified Party, and such party’s
relative intent, knowledge, access to information and opportunity to correct or
prevent such actions; provided, however, that, in any case, (i) no Investor will
be required to contribute any amount in excess (when combined with the amount
paid or payable by such Investor pursuant to Section 2(e)(iii)) of the public
offering price of all securities offered by it pursuant to such registration
statement less all underwriting fees and discounts and (ii) no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.

(f)    The Investors shall furnish to the Company such information regarding the
Investors and the distribution proposed by the Investors as the Company may
reasonably request in writing and as shall be required in connection with any
registration, qualification or compliance referred to in this Section 2.

(g)    Notwithstanding the foregoing obligations, if the Company furnishes to
the Investors a certificate signed by the Company’s chief executive officer or
president stating that in the good faith judgment of the Board it would be
materially detrimental to the Company and its stockholders for the registration
statement being requested by the Investors pursuant to this Section 2 to be
filed or for Registrable Securities to be sold under such registration
statement, in each case, because such action would (i) materially interfere with
a significant acquisition, corporate reorganization, or other similar
transaction involving the Company, (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential, or (iii) render the Company unable to comply with requirements
under the Securities Act or Exchange Act, then the Company shall have the right
to (x) defer taking action with respect to such filing or (y) suspend the use or
effectiveness of a registration statement, in each case, for a period of no more
than ninety (90) days after receipt of the applicable request by the Investors;
provided, however, that the Company may not utilize this right more than twice
and for more than an aggregate of one hundred twenty (120) days in any
twelve-month period.

(h)    Each Investor agrees to enter into an underwriter’s standard form of
lock-up agreement as may be reasonably requested by the applicable underwriters
in connection with a future underwritten offering that such Investor
participates in for such period of time not to exceed ninety (90) days from the
effective date of the registration of such underwritten offering.
Notwithstanding the foregoing, (i) no Investor shall be subject to any lock-up
period of longer duration or other greater restriction than that applicable to
any director or officer of the

 

8



--------------------------------------------------------------------------------

Company, (ii) any discretionary waiver or termination of the restrictions of any
or all of the lock-up agreements entered into in connection with such
underwritten offering by the Company or the underwriters shall apply to the each
Investor pro rata based on the number of Company Securities subject to such
lock-up agreements, and (iii) the obligations in this Section 2(h) shall apply
only if all officers, directors and five (5%) or greater shareholders of the
Company enter into similar agreements, and shall not apply to a registration
relating solely to employee benefit plans or to a registration relating solely
to a transaction pursuant to Rule 145 under the Securities Act.

(i)    In addition to any termination of this Agreement in accordance with
Section 6 hereof, the rights of the Investors to cause the Company to register
securities and maintain the registration of securities under this Section 2
shall terminate on the date when there are no longer remaining any Registrable
Securities or at such time when all such Registrable Securities can be sold
without any volume restrictions under Rule 144.

 

  3. DEFINITIONS

As used herein:

(a)    “Affiliate” or “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 under the Exchange Act.

(b)    “Beneficial Ownership” shall be interpreted in accordance with the term
“beneficial ownership” as defined in Rule 13d-3 under the Exchange Act. For
purposes of this Agreement, the Investors shall be deemed to Beneficially Own
any securities Beneficially Owned by the Investor Group. The terms “Beneficially
Own,” “Beneficially Owned” and “Beneficial Owner” shall have correlative
meanings to “Beneficial Ownership.”

(c)    “Board” means the Board of Directors of the Company.

(d)    “Business Day” means a day (i) other than Saturday or Sunday and (ii) on
which commercial banks are open for business in New York, New York.

(e)    “Common Stock” means the Company’s common stock, par value $0.001 per
share, and any other class or type of securities into which such securities may
hereafter be reclassified or changed.

(f)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder

(g)    “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor form under the Securities Act that permits
significant incorporation by reference of the Company’s subsequent public
filings under the Exchange Act.

(h)    “Governmental Entity” means any government or subdivision thereof,
domestic, foreign, or supranational or any administrative, governmental or
regulatory authority, agency, commission, court, board, bureau, tribunal or
body, domestic, foreign or supranational.

 

9



--------------------------------------------------------------------------------

(i)    “Person” means an individual, proprietorship, partnership, firm,
corporation, association, Governmental Entity or other organization.

(j)    “Registrable Securities” means (i) Common Stock issuable or issued upon
conversion of the outstanding Company Preferred Stock at any time and (ii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
shares referenced in clauses (i).

(k)    “SEC” means the U.S. Securities and Exchange Commission.

(l)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(m)    “Standstill Period” means the period beginning on the date hereof and
ending on the earlier of (i) 36 months from the date of this Agreement and
(ii) the termination of this Agreement pursuant to Section 6 of this Agreement.

(n)    “Subsidiary” means any corporation, company or other entity more than
fifty percent (50%) of whose voting stock or other similar interests are owned
by a Person.

(o)    “Third Party” means any Person other than (i) the Company, (ii) the
Investors or (iii) any of their respective Affiliates and Associates.

 

  4. TRANSFER RESTRICTIONS

(a)    During the Standstill Period, each Investor agrees that it will not
transfer any shares of Company Preferred Stock except any transfer (i) to other
Persons whose investment activities are managed or controlled by Michael Kellen
and/or Andrew Gundlach, where the applicable transferee agrees to be bound by
the terms of this Agreement for the balance of its term, (ii) in a non-public
sale to a Third Party that is a passive investor that has not filed a statement
on Schedule 13D pursuant to Rule 13d-l(a) of the Exchange Act and would not, as
a result of such transfer, be required to file a statement on Schedule 13D
pursuant to Rule 13d-l(a) of the Exchange Act, (iii) pursuant to an effective
registration statement under the Securities Act or (iv) in an underwritten
public offering, in each case, unless such transfer has been previously approved
by the Board.

(b)    Each Investor acknowledges and agrees that the Company Preferred Stock
has not been registered under the Securities Act and therefore cannot be sold or
transferred unless it is subsequently registered under the Securities Act or an
exemption from registration is available.

(c)    Notwithstanding the foregoing or anything herein to the contrary, and in
addition to the rights set forth in Section 4.1(a), each Investor shall be
entitled to make distributions of the Company Preferred Stock to, or for the
benefit of, the limited partners or stockholders of such Investor; provided that
such Investor shall cause such limited partners or stockholders to irrevocably
constitute and appoint a representative as an agent and attorney-in-fact to act
in the name, place and stead of such limited partners or stockholders with
respect to

 

10



--------------------------------------------------------------------------------

the exercise of the rights of the Company Preferred Stock held by such limited
partners or stockholders, which such representative shall be (i) managed or
controlled directly by Michael M. Kellen, Andrew Gundlach and/or another
individual reasonably acceptable to the Company and (ii) unless and until such
Investor is dissolved, an Affiliate of such Investor. For the avoidance of
doubt, any such transferee shall not be required to agree to be bound by any of
the terms of this Agreement as a condition to such distribution.

 

  5. COVENANTS OF THE INVESTOR

Each Investor (i) consents to and authorizes the publication and disclosure by
the Company and its Affiliates of its identity and holdings of Common Stock and
the nature of its commitments and obligations under this Agreement in any
announcement or disclosure required by the SEC, any other Governmental Entity,
any proxy statement, or any other disclosure document in connection with the
Purchase Agreement or this Agreement or otherwise required by applicable law,
and (ii) agrees promptly to give to the Company any information the Company may
reasonably require for the preparation of any such disclosure documents, which
information shall not contain any untrue statement of a material fact or omit to
state a material fact necessary to make such information not misleading. Each
Investor agrees to promptly notify the Company of any required corrections with
respect to any written information supplied by it specifically for use in any
such disclosure document, if and to the extent that any such information shall
have become false or misleading in any material respect.

 

  6. TERMINATION

This Agreement and the covenants and agreements set forth in this Agreement
shall automatically terminate (without any further action of the parties) upon
such time when the Investors have transferred all Conversion Shares issuable
upon conversion of the Company Preferred Stock to Third Parties outside of the
Investor Group. In the event of termination of this Agreement pursuant to this
Section 6, this Agreement shall become void and of no effect with no liability
on the part of any party; provided, however, that no such termination shall
relieve any party from liability for any willful and material breach hereof
prior to such termination; provided, further, that the provisions set forth in
this Section 6 shall survive the termination of this Agreement.

 

  7. MISCELLANEOUS

(a)    Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE (WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW THAT WOULD RESULT
IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION). Each of the parties
hereto unconditionally and irrevocably (i) consents and submits to the exclusive
jurisdiction of the Delaware Court of Chancery or, in the event that such court
does not have jurisdiction over the dispute, to the federal district court of
the District of Delaware or to the courts of the State of Delaware (the
“Delaware Courts”) in connection with any dispute that arises out of or relates
to this Agreement or any of the agreements or transactions contemplated by this
Agreement, (ii) hereby irrevocably and unconditionally waives any and all
jurisdictional, venue and forum non

 

11



--------------------------------------------------------------------------------

conveniens objections or defenses that such party may have in any such action
and agrees that it will not attempt to deny or defeat such jurisdiction by
motion or other request for leave from any such Delaware Court, (iii) agrees
that it will not bring any action arising out of or relating to this Agreement
or any other agreement or the transactions contemplated hereby or thereby in any
court other than the Delaware Courts in compliance with clause (i) and
(iv) consents to service of process in the manner provided for notices in
Section 7(e). Notwithstanding the previous sentence, a party may commence any
such action in a court other than the Delaware Courts solely for the purpose of
enforcing an order or judgment issued by one of such courts. EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION UNDER THIS AGREEMENT. THE PARTIES HERETO AGREE THAT ANY OR ALL OF THEM
MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY COURT ACTION OR PROCEEDING WHATSOEVER BETWEEN
THEM THAT IS PERMITTED UNDER THIS AGREEMENT SHALL INSTEAD BE TRIED IN A DELAWARE
COURT BY A JUDGE SITTING WITHOUT A JURY.

(b)    Specific Performance. Each of the parties hereto acknowledges and agrees
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that monetary damages, even if available, would not
be an adequate remedy therefor. It is accordingly agreed that the parties hereto
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the performance of terms and provisions of
this Agreement in any Delaware Court in compliance with Section 7(a)(i), without
proof of actual damages (and each party hereby waives any requirement for the
securing or posting of any bond or other security against it in connection with
such remedy), this being in addition to any other remedy to which a party may be
entitled at law or in equity. Each party hereto hereby consents to the right of
the other parties hereto to the issuance of such injunction or injunctions, and
to the grant of such injunction or injunctions. Each party hereto further agrees
not to assert that a remedy of specific enforcement is unenforceable, invalid,
contrary to law or inequitable for any reason, nor to assert that a remedy of
monetary damages would provide an adequate remedy for any such breach.

(c)    Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other party, except in the context of a merger, sale of
all or substantially all assets or other change of control transaction. Any
purported assignment without such consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
permitted assigns.

(d)    Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and the Investors, it
being understood that nothing in this Agreement shall be deemed to prohibit an
Investor from requesting on a confidential basis an amendment to this Agreement
or waiver or modification of its obligations hereunder. Any agreement on the
part of a party to any amendment or waiver shall be valid only

 

12



--------------------------------------------------------------------------------

if set forth in an instrument in writing signed on behalf of such party. The
failure of a party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.

(e)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of
transmission by facsimile or e-mail, (ii) on the first Business Day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier or (iii) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

If to the Investors, to:

21 April Fund, LP

Bank of America Merrill Lynch

F/A/O 21 April Fund, LP (843-25315D0)

Asset Management Services

222 Broadway, 11th Floor

New York, NY 10038

Attn: William J. Leggio

william.j.leggio@baml.com

Phone: 646-743-0031

With Copy to:

Timothy Connolly

First Eagle Investment Management, LLC

1345 Avenue of the Americas, 48th Fl

New York, NY 10105

timothy.connolly@feim.com; FEIM.PF.Statements@feim.com;

Phone: 212-698-3431

21 April Fund, Ltd.

Bank of America Merrill Lynch

F/A/O 21 April Fund, Ltd (843-26315D9)

Asset Management Services

222 Broadway, 11th Floor

New York, NY 10038

Attn: William J. Leggio

william.j.leggio@baml.com

Phone: 646-743-0031

 

13



--------------------------------------------------------------------------------

With Copy to:

Timothy Connolly

First Eagle Investment Management, LLC

1345 Avenue of the Americas, 48th Fl

New York, NY 10105

timothy.connolly@feim.com; FEIM.PF.Statements@feim.com;

Phone: 212-698-3431

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Facsimile: 212.728.9968

Attention: Mark Cognetti

Email: mcognetti@willkie.com

If to the Company, to:

Identiv, Inc.

2201 Walnut Avenue, Suite 100

Fremont, California

Attention: Sandra Wallach, Chief Financial Officer

Email: swallach@identiv.com

with a copy (which shall not constitute notice) to:

Perkins Coie LLP

3150 Porter Avenue

Palo Alto, California 94304

Attention: Troy Foster

Facsimile: 650.838.4350

Email: troyfoster@perkinscoie.com

The failure to provide notice in accordance with the required timing, if any,
set forth herein shall affect the rights of the party providing such notice only
to the extent that such delay actually prejudices the rights of the party
receiving such notice.

(f)    Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be paid by
the party incurring such fees or expenses, except as provided in Section 2(c).

(g)    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule, law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party or such party waives its rights under this Section 11(g)
with respect thereto. Upon such determination that any term or other provision
is invalid, illegal

 

14



--------------------------------------------------------------------------------

or incapable of being enforced, the parties hereto shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that transactions
contemplated by this Agreement are fulfilled to the extent possible.

(h)    Legends. For so long as the Company Preferred Stock or the Conversion
Shares are subject to any of the restrictions set forth in Sections 1 or 2 of
this Agreement, the book-entry or certificated form of such share shall bear a
legend substantially similar to the following:

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. THIS SECURITY AND THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE OR EXERCISABLE ARE SUBJECT TO A STANDSTILL AGREEMENT
AVAILABLE UPON REQUEST FROM THE COMPANY.

(i)    Entire Agreement; No Third Party Beneficiaries. This Agreement, the
Purchase Agreement (including the exhibits, the annexes and the disclosure
schedules thereto) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement. This Agreement is not intended
to confer upon any Person other than the parties hereto any rights or remedies.

(j)    Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. Any
capitalized term used in any Schedule or Exhibit but not otherwise defined
therein shall have the meaning assigned to such term in this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “or” is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if.” The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. Any agreement, instrument or Law
defined or referred to herein means such agreement, instrument or Law as from
time to time amended, modified or

 

15



--------------------------------------------------------------------------------

supplemented, unless otherwise specifically indicated. References to a person
are also to its permitted successors and assigns. Unless otherwise specifically
indicated, all references to “dollars” and “$” will be deemed references to the
lawful money of the United States of America.

(k)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties. Counterparts may be delivered by facsimile or
e-mail.

(l)    No Strict Construction. The parties hereto acknowledge that this
Agreement has been prepared jointly by them and shall not be strictly construed
against any party hereto.

SIGNATURES ON THE FOLLOWING PAGE

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

IDENTIV, INC. By:  

/s/ Steven Humphreys

Name:   Steven Humphreys Title:   President

 

 

[Signature Page to Stockholder Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

21 APRIL FUND, LP By:  

/s/ Michael M. Kellen

Name:  

Michael M. Kellen

Title:  

Authorized Person/Portfolio Manager

21 APRIL FUND, LTD. By:  

/s/ Michael M. Kellen

Name:  

Michael M. Kellen

Title:  

Authorized Person/Portfolio Manager

 

[Signature Page to Stockholder Agreement]